Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Apparatus claim 1 recites the phrases “applied to a biosensor chip” and “an annular ring opening of the plasmon is used for fixing an antibody probe” in lines 1 and 4-5, respectively.  The instant phrases amount to methods of using the apparatus.  MPEP 2173.05(p)(II) explains, “a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).”  In the instant case, one of ordinary skill in the art would not be apprised when the claim is infringed. Is the claim infringed when a device capable of being used according to the method is produced, or when the device is specifically used according to the method?  The balance of claims are rejected based on dependence from rejected independent claims.  For the purposes of rejection, the phrases will not be consider structurally limiting to the claims.  To overcome the rejections, the Applicant should positively 
Claim 1 recites the phrase “the plasmonic structure comprises a plurality of plasmons arranged periodically, the plasmon is a metal split ring, and an annular opening of the plasmon is used for fixing an antibody probe” in line 3.  Where Applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “plasmon” in claim 1 is used by the claim to mean “plasmonic structure,” while the accepted meaning is “a quasiparticle that arises from the quantization of collective plasma oscillations of the free electron gas density”.  The term is indefinite because the specification does not clearly redefine the term.
Claim 1 recites the limitation "the plasmon" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The claim previously recites the phrase “a plurality of plasmons”, and the claim fails to clarify which of the plurality “the plasmon” refers.
Claim 2 recites the phrase “wherein a horizontal periodic length and a vertical periodic length of the plasmonic structure are both 50 microns to 200 microns, and an annular diameter of the plasmon is 30 microns to 100 microns, and a width of the annular opening is 10 nm to 2 microns.”  The parent claim and the instant claim fail to clearly define what constitutes a “periodic length of the plasmonic structure”.   Claim 1 describes the plasmonic structure comprising a feature (plasmons) arranged periodically, not the plasmonic structure itself.  One of ordinary skill in the art would not be apprised of the scope of the claim.
Apparatus claim 5 recites the phrase “wherein the plasmon is prepared by 3D printing technology or ultraviolet lithography technology, and the plasmon is attached to the upper surface of 
Apparatus claim 6 recites the phrase “a detection liquid sample flows from the detection liquid inlet…and the at least one microfluidic channel captures at least one type of target biomolecules in the detection liquid” starting at line 8 of the claim. The instant phrase contains multiple phrases which amount to a method of using the apparatus.  The claim is rejected according to the same rationale as described above in claim 1.
Claim 9 recites the phrase “wherein the antibody probes on the plasmonic waveguide…”. However, the parent claim 6 fails to positively recite the apparatus comprising antibody probe(s). Rather, the claim recites a method of using the device accordingly and is rejected according to the same rationale as recited above under claim 1.
The balance of claims are rejected on dependence from rejected claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 3, 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark et al.1 
Regarding claim 1, Clark discloses a plasmonic waveguide applied to a biosensor chip (Surface Enhanced Resonance Raman Spectroscopy (SERRS); Figure 1), wherein the plasmonic waveguide comprises a base (Pyrex substrate) and a plasmonic structure (split-ring array) provided on an upper surface of the base, the plasmonic structure comprises a plurality of plasmons arranged periodically, the plasmon is a metal split ring (Ag nano split ring), and an annular opening of the plasmon is capable of fixing an antibody probe (page 17616, columns 1-2).
Regarding claim 3, Clark discloses the metal split ring as circular (Fig 1).
Regarding claim 4, Clark discloses the substrate as glass (Pyrex, Fig 1).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims\ 2, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al.
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  For example, inspection of a predetermined sample property associated with resonance wavelength would require selecting split ring dimensions accordingly.
Regarding claim 5, Clark discloses electron beam lithography and resistive heating evaporation (nm scale dimensions dictates e-beam).  Selecting a preferred manufacturing technique would have been obvious to one of ordinary skill based on the application at hand.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. in view of Jung et al. (US Pub. 2013/0252319).
Regarding claim 6, Clark discloses a biosensor chip comprising: the plasmonic waveguide sensor according to claim 1. Clark does not specify a detection liquid preprocessing chip and a microfluidic chip bonded to a same substrate, wherein the microfluidic chip comprises at least one microfluidic channel, the detection liquid preprocessing chip comprising a detection liquid inlet and a detection liquid outlet whose number is equal to the number of the at least one microfluidic channel and an inlet of each microfluidic channel is correspondingly connected to one detection liquid outlet.  In the same field of endeavor, Jung discloses a split ring resonator biosensor (SRR) lab-on-chip (LOC) comprising a detection liquid preprocessing chip (sample collection 1010, sample mixing channel 1015 plus inlet/outlet, sample separation 1020, physical separator 1025, cell detector, etc.) and a microfluidic chip bonded to a same substrate (Figure 7), wherein the microfluidic chip comprises at least one microfluidic channel, the detection liquid preprocessing chip comprising a detection liquid inlet and a detection liquid outlet whose number is equal to the number of the at least one microfluidic channel and an inlet of each microfluidic channel is correspondingly connected to one detection liquid outlet (Figure 7; para 0157-0180), with the advantage of compact design and integration.  In light of the size and performance advantage of integrating biosensor componentry on a single chip, as disclosed by Jung, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of Clark.
Regarding claim 7, Jung discloses a LOC design wherein the antibody probes on the SRR biosensor in each microfluidic channel are the same as each other, and the at least one microfluidic channel captures a same type of target biomolecules in the detection liquid (para 0002, 0134-0141; Fig 5A-B).
Regarding claim 8, Jung discloses the sample fluids are known to comprise blood, saliva, urine or sweat (para 0002), and would have been obvious to choose based on the target measurement.
Regarding claim 9, Jung does not disclose a means for sealing the connection between the inlet and outlet using polydimethylsiloxane (PDMS).  However, sealing fluid sample systems is known in the art.  Further, PDMS is a known inert, non-toxic, sealing material (e.g. silicone), and would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of Jung based on the application at hand.
Regarding claim 10, Clark and Jung disclose the biosensor chip according to claim 6, wherein the measurement is based on a light reflected from an incident source onto the sample, but do not specify a terahertz source and a terahertz analyzer; wherein the terahertz source is configured to emit a terahertz wave to the biosensor chip capturing the target biomolecules, the terahertz analyzer is configured to receive the terahertz wave reflected by the biosensor chip and perform terahertz spectrum analysis on the reflected terahertz wave to detect biological characteristics of the target biomolecules captured by the biosensor chip.  However, selecting a preferred measurement waveband for a source and detector is a matter obvious design choice based on the application at hand.  One of ordinary skill would have been motivated to provide a THz source and detector for measuring the sample based on the sample property to be measured, wherein biomolecule properties in the THz hHHz range are known in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C BRYANT whose telephone number is (571)270-1282.  The examiner can normally be reached on M-Tu-W-F / 7a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL C. BRYANT
Primary Examiner




/MICHAEL C BRYANT/               Primary Examiner, Art Unit 2884                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Clark et al. “Plasmonic Split-Ring Resonators as Dichroic Nanophotonic DNA Biosensors.” J. AM. CHEM. SOC. (2009) 131, 17615–17619.